Citation Nr: 0832338	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  07-01 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an effective date earlier than October 3, 
2001, for the grant of a 10 percent disability rating for a 
scar, abscess of the back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1953 to July 
1956.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, that assigned a 10 percent disability rating 
for a scar, abscess of the back, effective from October 3, 
2001.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

A hearing was held in February 2008, at the Las Vegas, Nevada 
Veterans' Assistance Center, the undersigned who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002 & Supp. 2007) and who is 
rendering the determination in this case.  A transcript of 
the testimony is in the claims file.


FINDINGS OF FACT

1.  By a rating action dated in October 1956, the RO assigned 
a non-compensable disability rating for a scar, abscess of 
the back, after granting service connection for the same; 
and, after being sent notice of the decision to his address 
of record, there is no evidence that the veteran appealed 
that decision.

2.  On October 3, 2001, the veteran filed a claim for an 
increased rating for a scar, abscess of the back.

3.  In April 2005, effectuating a December 2004 decision by 
the Board, the RO assigned a 10 percent disability rating for 
a scar, abscess of the back, effective from October 3, 2001.

4.  There is no communication from the veteran or his 
representative prior to October 3, 2001, that constitutes a 
formal or informal claim for an increased rating for a scar, 
abscess of the back.

5.  For the one year prior to October 3, 2001, it was not 
factually ascertainable that a 10 percent disability 
evaluation was warranted for the veteran's scar, abscess of 
the back.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 3, 
2001, for the grant of a 10 percent disability rating for a 
scar, abscess of the back, have not been met.  38 U.S.C.A. § 
5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.155, 3.157, 
3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-
56 (Apr. 30, 2008).  The amendments apply to applications for 
benefits pending before VA on, or filed after, May 30, 2008.  
The amendments, among other things, removed the notice 
provision requiring VA to request the veteran to provide any 
evidence in the veteran's possession that pertains to the 
claim.  See 38 C.F.R. § 3.159(b)(1).

Here, VCAA development notice for the veteran's claim for an 
increased rating was issued in July 2004, prior to the 
appealed April 2005 rating decision granting an increased 
evaluation to 10 percent for the service-connected scar, 
abscess of the back, and assigning an October 3, 2001, 
effective date for that 10 percent disability rating.  This 
July 2004 letter properly fulfilled all of the VCAA notice 
elements as enumerated above.  A second letter was mailed to 
the veteran in March 2006 in order to meet the requirements 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Nevertheless, the claim for an earlier effective date for the 
grant of the 10 percent evaluation for the scar is downstream 
of the claim for an increased evaluation for that disorder.  
For such downstream issues, VA's General Counsel has held 
that a VCAA notice is not required where notice was afforded 
for the originating issue, here the issue of entitlement to 
an increased evaluation.  The General Counsel concluded that 
a U.S. Court of Appeals for Veterans Claims (Court) decision 
suggesting otherwise was not binding precedent.  VAOPGCPREC 
8-2003, 69 Fed.Reg. 25180 (2004); see Grantham v. Brown, 114 
F.3d 1156 (1997).  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
veteran was afforded a VA examination in order to assess the 
severity of his scar.  VA and service medical records have 
been obtained and associated with the claims folder.  The 
veteran informed of a single VA treatment source, and records 
were requested from that source and a single record was 
received.  All records received were associated with the 
claims folder.  The veteran was adequately informed of the 
importance of obtaining all relevant records.  Neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
presenting a reasonable possibility of furthering the claim 
for an earlier effective date for a 10 percent disability 
evaluation for the veteran's scar, abscess of the back.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

LAW AND ANALYSIS

The general rule with respect to the effective date for an 
award of increased compensation is that the effective date of 
an award shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  An exception to that rule applies under circumstances 
where evidence demonstrates a factually ascertainable 
increase in disability during the 1-year period preceding the 
date of receipt of a claim for increased compensation.  In 
that situation, the law provides that the effective date of 
the award shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within 1 year from such date.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  In all other 
cases, the effective date will be the date of receipt of 
claim or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(o)(1).

In Harper v. Brown, 10 Vet. App. 125 (1997), it was noted 
that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase precedes the claim 
(provided also that the claim is received within one year 
after the increase) and are not applicable when a claim is 
filed and the increase in disability is subsequently 
ascertainable.  The Court further noted that the phrase 
"otherwise, date of receipt of claim" in 38 C.F.R. § 
3.400(o)(2) provides the applicable effective date when a 
factually ascertainable increase occurred more than one year 
prior to receipt of the claim for increased compensation.


The VA Office of General Counsel (OGC) explored the 
legislative history of 38 U.S.C.A. § 5110(b)(2) and noted 
that this provision was added in order to permit retroactive 
payment of increased compensation from the date of the 
increase in disability up to 1 year, when that date is 
ascertainable, and was intended by Congress to provide 
additional disability compensation up to 1 year retroactive 
to the date on which the event establishing entitlement to 
additional benefits occurred, i.e., the date on which the 
increase in disability occurred.  With regard to the 
regulatory history of 38 C.F.R. § 3.400(o)(2), the OGC noted 
that this section was added to permit payment of increased 
disability compensation retroactively to the date the 
evidence established the increase in the degree of disability 
had occurred, and that it was intended to be applied in those 
instances where the date of increased disablement could be 
factually ascertained with a degree of certainty, and was not 
intended to cover situations where there was no evidence of 
entitlement to an increased evaluation prior to the date of 
the claim.  The OGC concluded that, where a veteran submitted 
a claim alleging an increase in disability within 1 year 
prior to the VA's receipt of the claim and medical evidence 
subsequently substantiated the increase in disability, the 
effective date of the award of increased disability 
compensation was the date as of which it was ascertainable, 
based on all the evidence of record, that the increase 
occurred.  See VAOPGCPREC 12-98 (September 23, 1998).

The term "application," while not defined in the statute, is 
broadly construed by regulation to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  Where a formal claim has 
already been allowed, certain submissions will be accepted as 
an informal claim such as a report of examination or 
hospitalization by the VA. 38 C.F.R. §§ 3.157(b)(1)-(b)(3).  
Furthermore, any communication or action indicating an intent 
to apply for VA benefits from a claimant or representative 
may be considered an informal claim provided that such 
informal claim identify the benefit being sought.  38 C.F.R. 
§ 3.155(a).  See Brannon v. West, 12 Vet. App. 32, 34 (1998).

In fixing an effective date for an award of increased 
compensation, VA must therefore make two essential 
determinations.  It must determine when a claim for increased 
compensation was received, and when a factually ascertainable 
increase in disability occurred.

A review of the record shows that the veteran was initially 
awarded service connection for a scar, abscess of the back, 
in October 1956.  A non-compensable disability rating was 
assigned, effective June 10, 1956.  Notice of the decision 
was sent to the veteran's address of record - 2538 Belmont 
Street in Bellaire, Ohio.  The veteran did not appeal this 
rating action.  The October 1956 rating decision is therefore 
final.  See 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.104(a) (2007).

On October 3, 2001, the veteran filed a claim for an 
increased rating for his scar, abscess of the back.  
Effectuating a December 2004 Board decision, the RO issued a 
rating decision in April 2005 that assigned a 10 percent 
disability rating for a scar, abscess of the back, effective 
from October 3, 2001.  The veteran appealed the assigned 
effective date.  

Correspondence received from the veteran between October 1956 
and October 2001 makes no reference to the veteran's back 
scar.  In other words, there is no evidence of a formal or 
informal claim prior to October 3, 2001.  The veteran does 
not argue to the contrary.  See Transcript of February 2008 
personal hearing, pages 8-9.  Rather, he argues that the 
effective date of the 10 percent award should have been made 
effective to June 10, 1956.  He essentially contends that he 
has had the same disability at approximately the same 
severity since June 10, 1956, which is when he filed his 
initial claim for service connection for a scar, abscess of 
the back.  He also argues that he never received notice of 
the 1956 decision that assigned him the noncompensable 
rating.

Since the veteran filed his claim for an increased rating, 
the Board notes that the criteria for evaluating disabilities 
of the skin were revised.  When a new statute is enacted or a 
new regulation is issued while a claim is pending before VA, 
VA must first determine whether the statute or regulation 
identifies the types of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
If applying the new provision would produce such retroactive 
effects, VA ordinarily should not apply the new provision to 
the claim.  If applying the new provision would not produce 
retroactive effects, VA ordinarily must apply the new 
provision.  Statutes and regulations are presumed not to 
apply in any manner that would produce genuinely retroactive 
effects, unless the statute or regulation itself provides for 
such retroactivity.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
see also Landgraf v. USI Film Products, 511 U.S. 244 (1994); 
Regions Hospital v. Shalala, 522 U.S. 448 (1998); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Prior to August 30, 2002, Diagnostic Code 7803 provided that 
a 10 percent evaluation was warranted for superficial, poorly 
nourished scars with repeated ulceration.  Diagnostic Code 
7804 provided that a 10 percent disability evaluation is 
warranted for superficial scars that are tender and painful 
on objective demonstration.  Scars could also be rated under 
Diagnostic Code 7805 based on limitation of function of the 
part affected.  38 C.F.R. § 4.118, Diagnostic Code 7803, 
7804, 7805 (2001).

The rating criteria which became effective August 30, 2002, 
provide that superficial scars which are painful on 
examination or are unstable (frequent loss of skin over the 
scar) warrant a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804 (2007).  Superficial scars that 
do not cause limited motion warrant a 10 percent evaluation 
if they involve an area or areas of 144 square inches (929 
sq. cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 
(2007).  Scars that are deep or that cause limited motion 
warrant a 10 percent evaluation if the area or areas of 
involvement exceeds 6 square inches (39 sq. cm.).  38 C.F.R. 
§ 4.118, Diagnostic Code 7801 (2007).  The revised criteria 
continue to provide that scars are otherwise rated based on 
limitation of function of affected part pursuant to 
Diagnostic Code 7805.  38 C.F.R. § 4.118, Diagnostic Code 
7805 (2007).

The Board has carefully reviewed the evidence of record, 
including VA outpatient treatment records dated October 3, 
2000, to October 3, 2001, and finds there is no competent 
evidence of record which makes it factually ascertainable 
that an increase in disability occurred at any time prior to 
the July 2002 VA examinations or within the year prior to the 
date of receipt of his claim for an increased rating. 
Therefore, an earlier effective date for a 10 percent 
disability rating for scar, abscess of the back, is not 
warranted, and the proper effective date for the 10 percent 
rating is October 3, 2001, the date of receipt of the claim. 
38 C.F.R. § 3.400(o)(2).

To the extent that the veteran argues that he was not 
provided notice of appellate rights and/or did not receive VA 
correspondence of the October 1956 rating action that 
assigned a noncompensable rating to his scar, the above 
mentioned October 1956 notice letter was mailed to him at his 
current address of record at the time.  Indeed, at his 
February 2008 personal hearing, the veteran indicated that 
2538 Belmont Street, Bellaire, Ohio mailing address was his 
mailing address at the time the RO issued its October 1956 
decision.  There is no evidence that the letter/notice was 
not returned by the postal service as undeliverable.  The 
Court has ruled that there is a "presumption of regularity" 
under which it is presumed that Government officials have 
properly discharged their official duties.  Clear evidence to 
the contrary is required to rebut the presumption of 
regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992), 
(citing United States v. Chemical Foundation, Inc., 272 U.S. 
1, 14-15 (1926)).  While Ashley dealt with regularity of 
procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 
271 (1994), the Court applied this presumption of regularity 
to procedures at the RO.  In this case, no clear evidence to 
the contrary has been presented with which to rebut the 
presumption of regularity.  It is therefore presumed that the 
veteran received the VA correspondence mailed to him.  

Notwithstanding the foregoing, the Board notes that a 
claimant may have a final decision revised on the grounds of 
clear and unmistakable error (CUE).  Rudd v. Nicholson, 20 
Vet. App. 296 (2006).  While the veteran has disagreed with 
the effective date for the 10 percent rating assigned for his 
service-connected scar, abscess of the back, he has not filed 
a claim for CUE.  Neither the veteran's written statements 
nor his oral argument contain specific allegations of error 
in fact or law in the October 1956 rating decision, as 
required for a CUE motion.  

The only remaining possibility in this case is for the claim 
to proceed as some form of "freestanding claim for earlier 
effective dates."  See Rudd, supra.  However, as discussed 
above, this vitiates the rule of finality.  The Board finds 
that there is no proper claim in this case.  The veteran has 
not alleged CUE and, as such, his claim for an earlier 
effective date is considered to a freestanding claim, which 
is not a valid claim.  Therefore, the veteran's claim for an 
effective date earlier than October 3, 2001, for the grant of 
a 10 percent disability rating for a scar, abscess of the 
back, must be denied. 


ORDER

Entitlement to an effective date earlier than October 3, 
2001, for the grant of a 10 percent disability rating for a 
scar, abscess of the back, is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


